43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas BRONNON, a/k/a Tommy Lee Durham, Defendant-Appellant.
No. 94-6754.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994.Decided:  December 21, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Norwood Carlton Tilley, Jr., District Judge.  (CR-90-54, CA-93-20)
Thomas Bronnon, Appellant Pro Se.
Paul Alexander Weinman, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Thomas Bronnon appeals the denial of his Fed.R.Civ.P. 60(b) motion for reconsideration of the district court's order adopting the magistrate judge's recommendation to deny Bronnon's 28 U.S.C. Sec. 2255 (1988) motion.  Finding no abuse of discretion, we affirm.


2
Pursuant to 28 U.S.C. Sec. 636(b)(1) (1988), the magistrate judge issued recommendations to the district court, advising a denial of Bronnon's Sec. 2255 petition.  The court mailed a copy of the magistrate judge's recommendations, accompanied by a notice to file objections within ten days, to Bronnon at his address in Three Rivers.  Bronnon had been transferred to a facility in Talladega, Alabama, but had failed to notify the district court of his new address.  The district court, receiving no objections from Bronnon, adopted the recommendations of the magistrate judge, and denied Bronnon's Sec. 2255 motion.


3
Bronnon filed a motion for reconsideration under Fed.R.Civ.P. 60(b) in the district court, asserting that he never received the magistrate judge's recommendations.  In its order denying reconsideration, the district court found that Bronnon "fail[ed] to show good cause why the motion should be granted."   Bronnon appeals from this order.


4
The district court's denial of a Rule 60(b) motion is reviewed by this Court for abuse of discretion.  United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Generally, a litigant is entitled to receive a copy of the magistrate judge's recommendations and notice of the consequences of failing to file written objections within the ten day period.  See Wright v. Collins, 766 F.2d 841, 846 (4th Cir.1985).  In this case, the district court mailed the notice and recommendations to the address that Bronnon had used throughout the Sec. 2255 proceedings.  Although Bronnon had been transferred to another facility, he never notified the district court that he had moved.


5
Bronnon bore the responsibility of informing the district court of his whereabouts during the course of his lawsuit.  Because he failed to do so, the district court was within its discretion in finding no good cause to reconsider its adoption of the magistrate judge's recommendations denying Bronnon's Sec. 2255 petition.  Accordingly, we affirm the district court's order denying relief under Rule 60(b).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED